Case 15-38720        Doc 52      Filed 12/31/18    Entered 12/31/18 17:19:13          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 38720
         Alfredo Perez
         Celeste Beatriz Perez
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/13/2015.

         2) The plan was confirmed on 01/27/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/14/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/28/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $53,828.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-38720            Doc 52       Filed 12/31/18    Entered 12/31/18 17:19:13                Desc         Page 2
                                                       of 4



 Receipts:

          Total paid by or on behalf of the debtor                 $18,181.90
          Less amount refunded to debtor                              $467.32

 NET RECEIPTS:                                                                                       $17,714.58


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $4,000.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $777.02
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,777.02

 Attorney fees paid and disclosed by debtor:                         $0.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Medical Group               Unsecured         200.00           NA              NA            0.00       0.00
 American InfoSource LP               Unsecured         152.00        149.92          149.92        149.92        0.00
 American InfoSource LP               Unsecured         349.00        343.06          343.06        343.06        0.00
 AT&T                                 Unsecured         500.00           NA              NA            0.00       0.00
 Bank of America Mortgage             Unsecured     50,000.00            NA              NA            0.00       0.00
 Becket & Lee                         Unsecured         187.00        216.02          216.02        216.02        0.00
 Becket & Lee                         Unsecured         254.00        284.15          284.15        284.15        0.00
 Capital One Bank                     Unsecured      1,848.00       1,848.91        1,848.91      1,848.91        0.00
 Capital One Bank                     Unsecured      2,409.00       2,648.25        2,648.25      2,648.25        0.00
 Capital One Bank                     Unsecured         354.00        354.02          354.02        354.02        0.00
 CCS/FIRST NATIONAL BAN               Unsecured         385.00           NA              NA            0.00       0.00
 City of Chicago EMS                  Unsecured      1,700.00         917.00          917.00        917.00        0.00
 COMENITY BANK/Valctyfr               Unsecured           0.00           NA              NA            0.00       0.00
 Community First Medical Center       Unsecured         500.00           NA              NA            0.00       0.00
 Cook County Treasurer                Secured             0.00          0.00            0.00           0.00       0.00
 Credit ONE BANK NA                   Unsecured           0.00           NA              NA            0.00       0.00
 Creditors Discount & Audit Company   Unsecured         111.00           NA              NA            0.00       0.00
 Fingerhut                            Unsecured         400.00           NA              NA            0.00       0.00
 JP Morgan Chase Bank NA              Secured       17,759.00     17,433.40        17,433.40           0.00       0.00
 Mark Keldahl MD                      Unsecured         100.00           NA              NA            0.00       0.00
 Midland Funding                      Unsecured      1,282.00            NA              NA            0.00       0.00
 Midland Funding LLC                  Unsecured      1,282.00       1,281.55        1,281.55      1,281.55        0.00
 Portfolio Recovery Associates        Secured       16,644.00     16,501.92        16,501.92           0.00       0.00
 Portfolio Recovery Associates        Unsecured         423.00        423.47          423.47        423.47        0.00
 Robert Piotrowski, MD                Unsecured         100.00           NA              NA            0.00       0.00
 SAFE Security                        Unsecured         200.00           NA              NA            0.00       0.00
 Sophia Rasof, MD                     Unsecured          25.00           NA              NA            0.00       0.00
 Sprint Corp                          Unsecured      2,111.00       2,111.47        2,111.47      2,111.47        0.00
 Terry Sukenik MD                     Unsecured          25.00           NA              NA            0.00       0.00
 United States Dept of HUD            Secured       10,159.00     10,159.62        10,159.62           0.00       0.00
 Wells Fargo Bank                     Secured      135,057.00    133,129.36       133,129.36           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-38720       Doc 52    Filed 12/31/18    Entered 12/31/18 17:19:13              Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim        Claim         Claim        Principal      Int.
 Name                             Class   Scheduled     Asserted      Allowed         Paid         Paid
 Wells Fargo Bank             Secured        2,359.74      2,359.74      2,359.74      2,359.74        0.00


 Summary of Disbursements to Creditors:
                                                          Claim           Principal               Interest
                                                        Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                            $143,288.98               $0.00                 $0.00
       Mortgage Arrearage                            $2,359.74           $2,359.74                 $0.00
       Debt Secured by Vehicle                      $33,935.32               $0.00                 $0.00
       All Other Secured                                 $0.00               $0.00                 $0.00
 TOTAL SECURED:                                    $179,584.04           $2,359.74                 $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00                $0.00               $0.00
        Domestic Support Ongoing                          $0.00                $0.00               $0.00
        All Other Priority                                $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                          $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                        $10,577.82         $10,577.82                  $0.00


 Disbursements:

          Expenses of Administration                      $4,777.02
          Disbursements to Creditors                     $12,937.56

 TOTAL DISBURSEMENTS :                                                                   $17,714.58




UST Form 101-13-FR-S (9/1/2009)
Case 15-38720        Doc 52      Filed 12/31/18     Entered 12/31/18 17:19:13            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
